Citation Nr: 0422141	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-32 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran 
requested a hearing before a Veterans Law Judge, for which he 
failed to report in July 2004.  Accordingly, his request for 
a hearing is considered as withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2003).


FINDING OF FACT

Competent medical evidence links the veteran's degenerative 
joint disease of the right ankle, status post fusion, to an 
in-service ankle injury.


CONCLUSION OF LAW

Residuals of a right ankle injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
conditions, including degenerative joint disease, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of the veteran's discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the veteran's service medical records do not reflect 
treatment for a right ankle injury.  His January 1943 
induction examination report reflects that his feet were 
normal and he had no musculoskeletal defects.  His November 
1945 discharge examination report indicates that his 
extremities were normal, he had normal ankle reflexes, and he 
had no incoordination in his gait.

While the veteran's service medical records do not reflect 
that he injured his right ankle while on active duty, the 
veteran has asserted that he fell down a ladder in July 1945.  
In April 1947 correspondence, the veteran indicated that he 
had trouble with his right ankle, indicating he hurt it 
during a typhoon.  He stated that it was not in his service 
medical records because it did not bother him much at the 
time.  VA treatment records from 1977 indicate that the 
veteran reported that he had injured his right ankle in 1945.  

In October 2002 correspondence, the veteran again indicated 
that during a typhoon, he fell down a ladder leading to the 
crew quarters when the ship was rolling and pitching.  He 
indicated that the pharmacists mate bandaged his right ankle 
and the treatment was not entered into his records.  A lay 
statement from a fellow serviceman, received in May 2002 and 
commonly known as a "buddy" statement, indicates that the 
fellow serviceman knew that the veteran had slipped and fell 
down the ladder to the crew quarters and that a pharmacists 
mate had bandaged it.

Each disabling condition for which a veteran seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his or her service as shown by 
service records, the official history of each organization in 
which they served, their medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a) (2003).  The 
veteran's service abstract reflects that he was aboard the 
USS LCI(L) 690 from February 1945 to September 1945.  His DD 
Form 214 reflects that his awards included three Asiatic-
Pacific Campaign Medals and a Philippine Liberation Medal.  
The veteran's statements, confirmed by a fellow servicemen, 
that he fell down a ladder in the summer of 1945 is 
consistent with his duty assignment and history (a typhoon 
was encountered by the U.S. fleet in the summer of 1945).  
Accordingly, the Board concludes that evidence is sufficient 
to concludes that the veteran fell down a ladder and injured 
his right ankle while on active duty.

In May 1947, anterior-posterior and lateral view X-rays of 
the veteran's right ankle failed to reveal any evidence of 
bone or joint pathology.  In October 1977, an oblique view X-
ray was also administered and the VA radiographic report 
contains a conclusion of distortion of the ankle mortise with 
secondary changes consistent with traumatic arthritis 
involving the tibial talar joint.

A September 2002 private treatment record reflects that the 
veteran reported to the private physician that he had 
sustained a trauma to his right ankle during World War II 
when he slipped, which a pharmacists mate bandaged at that 
time.  The private physician indicated that the history given 
by the veteran was consistent with the progressive 
degenerative changes revealed by the evidence of record that 
eventually led to an ankle fusion being required to gain 
symptomatic improvement of the right ankle area.  The 
treatment record indicates that as X-rays from the time of 
the injury were not available, the opinion rendered was a 
judgment-type statement.
 
It is clear from the evidence of record that the veteran is 
currently diagnosed with a right ankle disability, or 
degenerative joint disease, status post fusion.  The veteran 
has also submitted statements, corroborated by "buddy" 
statements, which are consistent with his service abstract 
records.  While the medical evidence indicates that a causal 
connection between the veteran's current right ankle 
disability and an in-service fall was made as a judgment-type 
statement - which was based on a review of the veteran's 
medical records and the nature of the veteran's progressive 
disability -- the evidence does rise to at least the level of 
equipoise such that resolution of reasonable doubt in the 
veteran's favor warrants the grant of service connection for 
degenerative joint disease of the right ankle, status post 
fusion.  Therefore, the veteran's claim of entitlement to 
service connection for residuals of a right ankle injury 
succeeds.

As the entire benefit sought on appeal, or entitlement to 
service connection, has been resolved in the veteran's favor, 
the Board dispenses with ensuring compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).


ORDER

Service connection for residuals of a right ankle injury is 
granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



